DETAILED ACTION
1	This action is responsive to the amendment filed on August 6, 2021.
2	The rejections of the claims under 103 are withdrawn because of the applicant’s amendment.
3	Claims 17-36 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior of record (US 2013/0312203 A1) teaches a hair dyeing composition comprising at least one aminopyrazolopyridine derivatives of a formula (I) or (II) (see abstract). However, the closest prior art of record (US’ 203 A1) does not exclude aminopyrazolopyridine compounds from the dyeing composition as claimed. The prior art of record (US 2007/0067926 A1) teaches a hair dyeing composition comprising fatty acid esters in the amount of 0.1 to 30% (see page 5, paragraph, 0026). However, the prior art of record (US’ 926 A1) does not teach or disclose a hair dyeing composition comprising at least one liquid fatty substance in the amount of at least 35% as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of any hair dyeing formulations that include composition, method or device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.